Citation Nr: 0841489	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Bay Pines, Florida


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for complaints of palpitations 
and anxiety, incurred on May 21, 2003; July 12, 2003; July 
25, 2003; July 28, 2003; August 7, 2003; August 21, 2003; 
August 30, 2003; August 31, 2003; September 8, 2003; and 
September 14, 2003 at Englewood Community Hospital 
(Englewood).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations rendered by the VAMC in 
Bay Pines, Florida in September 2003, October 2003, February 
2004, and March 2004, which denied claims for reimbursement 
for, or payment of, unauthorized medical expenses for 
treatment for palpitations and anxiety, incurred on May 21, 
2003; July 12, 2003; July 25, 2003; July 28, 2003; August 7, 
2003; August 21, 2003; August 30, 2003; August 31, 2003; 
September 8, 2003; and September 14, 2003, at Englewood.  


FINDINGS OF FACT

1.  The veteran received unauthorized medical care for 
complaints of palpitations and anxiety at Englewood on May 
21, 2003; July 12, 2003; July 25, 2003; July 28, 2003; August 
7, 2003; August 21, 2003; August 30, 2003; August 31, 2003; 
September 8, 2003; and September 14, 2003.

2.  The evidence of record reflects that the veteran was 
service-connected for schizoaffective disorder at the time of 
the unauthorized medical care.

3.  The unauthorized medical care was not rendered in 
response to a medical emergency of such nature that delay 
would have been hazardous to the veteran's life or health; 
and treatment was not rendered for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment for complaints of palpitations 
and anxiety at Englewood on May 21, 2003; July 12, 2003; July 
25, 2003; July 28, 2003; August 7, 2003; August 21, 2003; 
August 30, 2003; August 31, 2003; September 8, 2003; and 
September 14, 2003, have not been met.  38 U.S.C.A. §§ 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became 
law.  Regulations implementing the VCAA were then published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2008).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, 
because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the veteran has had a fair opportunity 
to present arguments and evidence in support of her claim for 
reimbursement of medical expenses.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to her case.  For example, the veteran had actual 
knowledge of the evidence necessary to substantiate her claim 
as a statement of the case (SOC) provided the veteran with 
the governing laws and regulations, as well as the basis for 
the denial of her claim.  VA has satisfied its duties to 
inform and assist the veteran in this case.  The veteran was 
provided several opportunities to provide pertinent evidence 
in support of her claim.  Pertinent clinical treatment 
reports are of record.  Further development and further 
expending of VA's resources is not warranted.  The Board's 
decision to proceed in adjudicating this claim does not 
therefore prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Analysis

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
Englewood on the aforementioned dates.  Generally, the 
admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  See 38 C.F.R. § 17.54 (2008).  
The veteran's treatment at the non-VA facility was not 
authorized.  

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120, VA may reimburse veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2008).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2008).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2008).  

The record reflects that the veteran presented to Englewood 
on May 21, 2003, with complaints of palpitations.  It was 
noted that such palpitations began 6 months prior. The 
veteran denied chest pain and shortness of breath at this 
time and reported episodes of flutter in her chest. On July 
12, 2003, and July 25, 2003;  the veteran returned to 
Englewood again for flutters in her chest or heart flutters.  
On July 28, 2003, the veteran presented to Englewood for 
chronic anxiety disorder or panic attacks.  On August 7, 
August 21, August 30, August 31, September 8, and September 
14 of that same year, she returned to Englewood for continued 
complaints of anxiety, fluttering in her chest, and heart 
palpitations.


Throughout the course of these visits, the veteran was noted 
as having anxiety and prescribed Ativan, as well as other 
medications, on several occasions.  The medical evidence of 
record does not indicate that the veteran was informed at any 
time by an emergency room physician that her symptoms were 
related to any condition or disability other than an anxiety 
disorder, to include a heart condition.  On September 14, 
2003, the veteran was explicitly informed that the emergency 
room is not intended to provide her with ongoing psychiatric 
treatment.  See Englewood treatment record, September 2003.

The veteran has asserted that, when she first went to 
Englewood, she believed she was having a heart attack and was 
fearful that she would die.  See VA Form 9 Appeal, September 
2005.  She also has asserted that the nearest VAMC is more 
than 90 miles from her residence and that she did not feel as 
if she could safely travel that distance, as she believed her 
condition was acute.  Id.  She further stated that, while the 
physician at the emergency room indicated that she was having 
an anxiety attack, she believed her condition to be critical 
at that time.  Id.  

The veteran's mother has also submitted several statements in 
support of this claim.  Specifically, in an October 2003 
statement, the veteran's mother asserted that the veteran was 
scheduled for an appointment at the VA Clinic and that she 
repeatedly called VA in an attempt to schedule an earlier 
appointment to no avail.  She asserted that she took her 
daughter to the emergency room because she did not receive 
adequate care at the Fort Myer's Outpatient Clinic.  The 
doctor who was treating the veteran at the outpatient clinic 
gave her 2 different medications which made her vomit and 
feel worse.  The veteran's mother then stated that the VA 
doctor told her that he would not treat her if she refused to 
take the medication he prescribed.  In September 2003, an 
appointment was scheduled with a new VA doctor for October 
17, 2003.  The veteran's mother also stated that she 
attempted to get the veteran admitted into a VA facility in 
Bay Pines, but the Fort Myer's clinic would not refer her.    

In an October 2005 statement, the veteran's mother asserted 
that she has been told that the veteran has an enlarged heart 
and, when the veteran told her that she began experiencing 
heart palpitations, felt she could not breathe, and her blood 
pressure went up, she took her to the emergency room, as she 
felt she had no other alternative, given that the nearest VA 
medical facilities were 60 or 90 miles away.  The veteran's 
mother also indicated that the only thing that could control 
the veteran's palpitations was a medication called Ativan.  
The Englewood emergency room physicians would only prescribe 
her enough of the medication to last 4 or 5 days, and the 
veteran was unable to get an appointment to see her treating 
psychiatrist until October.  Id.  

With regard to the veteran's May 21, 2003, visit to 
Englewood, the Board acknowledges the veteran's allegations 
that she believed at the time she was suffering from an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity, specifically heart 
palpitations.  However, the Board must note that there is no 
indication in the treatment records from that day indicating 
symptoms of sudden onset.  In fact, the record reflects that, 
upon admission to the Englewood emergency room, the veteran 
reported having 5 to 6 episodes of heart palpitations per day 
that began 6 months prior.  See Englewood treatment record, 
May 2003.  She also denied chest pain and shortness of 
breath.  Id.  In addition, treatment records from May 21, 
2003 reflect that the symptoms were not actually occurring 
while she was at the emergency room.

While the veteran reported on May 21, 2003 that her symptoms 
were becoming more frequent, this 6-month delay in seeking 
treatment for these symptoms indicates that the veteran's 
condition was not so severe that she felt waiting to seek 
medical attention would have been hazardous to life or 
health.  As such, given the treatment received upon her 
initial visit to Englewood, the Board does not find that the 
care and services rendered were of such a nature that delay 
would have been hazardous to life or health, nor would a 
prudent layperson have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.

With regard to the July 12, 2003; July 25, 2003; July 28, 
2003; August 7, 2003; August 21, 2003; August 30, 2003; 
August 31, 2003; September 8, 2003; and September 14, 2003, 
visits to Englewood, the Board acknowledges that the veteran 
sought treatment at the emergency room on these dates for 
symptoms similar to those she complained of on her May 21, 
2003 visit to Englewood.  Specifically, she complained of 
anxiety, fluttering in her chest, and heart palpitations. 

As with the May 21, 2003, visit to Englewood, the subsequent 
9 visits do not indicate that the symptoms she experienced on 
those days were of such severity that they constituted a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  In light of fact that these 
symptoms had been present for 8 to 10  months prior to these 
visits, and the veteran had previously sought treatment on 
May 21, 2003, at which time it was determined that these 
symptoms were not indicative of a heart attack, the Board 
finds that a prudent layperson would not have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  In addition, it 
must be noted that the veteran specifically stated in her 
September 2005 VA Form 9 Appeal that the emergency room 
physician told her upon her first visit to Englewood that she 
was having an anxiety attack, not a heart attack.  

The Board is bound by the law, and this decision is dictated 
by the relevant statutes and regulations. The Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].

Accordingly, the Board finds that reimbursement for medical 
treatment received on May 21, 2003; July 12, 2003; July 25, 
2003; July 28, 2003; August 7, 2003; August 21, 2003; August 
30, 2003; August 31, 2003; September 8, 2003; and September 
14, 2003, under the provisions of both 38 U.S.C.A. § 1725 and 
§ 1728 must be denied.




ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for complaints of palpitations 
and anxiety, incurred on May 21, 2003; July 12, 2003; July 
25, 2003; July 28, 2003; August 7, 2003; August 21, 2003; 
August 30, 2003; August 31, 2003; September 8, 2003; and 
September 14, 2003 at Englewood is denied




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


